Order unanimously affirmed. No opinion. The alleged defects in the proceedings before the Magistrate do not affect the validity of the indictment not otherwise challenged. (People ex rel. Hirschberg v. Close, 1 N Y 2d 258.) The allegations of incompetence of defendant’s counsel and the claim of fraud in respect of counsel and the District Attorney are conclusory and devoid of factual support and hence cannot justify relief by writ of error coram nobis (People v. Fanning, 300 N. Y. 593; People V. Oddo, 300 N. Y. 649; People v. Moore, 284 App. Div. 925) and, further, the claims alleged are patently incredible. Concur — Botein, J. P., Rabin, Frank, Valente and McNally, JJ.